Citation Nr: 1427375	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  12-08 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a Board videoconference hearing in February 2014 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

In March 2014, the Veteran submitted additional evidence in support of his claim with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).


FINDING OF FACT

The Veteran's current bilateral hearing loss disability is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of his military service or any incident therein.


CONCLUSION OF LAW

Bilteral hearing loss disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

There is no VCAA notice letter satisfying the duty to notify provisions with respect to service connection or the regulations pertinent to the assignment of an effective date and disability rating.  However, the Veteran has not been prejudiced by this VCAA notice defect.  In this regard, the Board finds that the Veteran had actual knowledge of the information and evidence necessary to substantiate the claim.  It is noted that the Veteran's contentions, as well as communications provided to him by VA over the course of this appeal, to include a March 2012 statement of the case in which he was advised of the regulations pertinent to service connection, establish that he clearly had actual knowledge of the evidence he was required to submit in this case, and it is reasonable to expect that he understood what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (finding that "no error can be predicated on insufficiency of notice since its purpose had been served."); Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007) (In order to find that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair.")  Based on these facts, the Board finds that any prejudice due to notice deficiency has been overcome in this case.  With respect to the Dingess requirements, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, the Veteran was provided a VA examination in March 2011 in connection with his claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that this examination report is adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, he was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain the onset of the Veteran's bilateral hearing loss, and any relationship between this condition and his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that has yet to be obtained.  The hearing focused on the evidence necessary to substantiate the Veteran's claim for service connection.  Under these circumstances, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2013).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran asserts that he currently experiences hearing loss that is related to his service.  In various written statements and during his February 2014 Board hearing, the Veteran testified that he repaired sheet metal and the structural frame of helicopters during active duty service.  He stated that that he worked in an enclosed area around riveting noise as well as jet engine noise in the background.  In his civilian life, his job involved installing commercial kitchen equipment and he occasionally shot guns but used hearing protection.  He further stated that he first noticed decrease in his hearing acuity approximately 3 to 5 years after service separation and it has been progressively worse since that time.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss disability.

There is currently diagnosed bilateral hearing loss disability meeting the requirements set forth in 38 C.F.R. § 3.385.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Specifically, a March 2011 VA examination report reflects that on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
60
75
LEFT
5
5
25
65
80

Speech audiometry revealed speech recognition ability of 94 percent, bilaterally, using the Maryland CNC word list.

However, the Veteran has not asserted continuity of symptomatology of hearing loss since service.  Indeed, the Veteran reported onset of hearing loss several years after service separation and gradual hearing loss during his February 2014 Board hearing.  The Veteran argues that he suffered noise exposure in service.  His lay testimony regarding his military noise exposure and observable symptoms are competent and credible evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, the Board has no reason to question the credibility of the Veteran's contentions regarding his extensive noise exposure from sheet metal riveting and helicopters while on active duty, as the claimed military noise exposure is consistent with the circumstances of his service given his military occupational specialty (MOS), as shown by his Form DD-214.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  Nevertheless, there is no indication that such exposure resulted in any injury.  Concerning this, a March 2011 VA examiner found that the Veteran's hearing thresholds were well within normal limits upon separation in 1967.  The Veteran's October 1967 separation examination report reflects that on audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
0 (10)
/
0 (5)
LEFT
5 (20)
0 (10)
5 (15)
/
5 (15)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) -American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.).

Furthermore, regarding the etiology of the Veteran's bilateral hearing loss disability, the March 2011 VA examiner opined that "[i]n my clinical opinion, the bilateral hearing loss was not caused by or a result of military noise exposure."  In support of this opinion, the examiner explained that the Veteran's service treatment records showed hearing thresholds well within normal limits upon separation in 1967 and that there was no credible evidence showing a relationship between hearing loss and military service based on the Institute of Medicine (2005)'s conclusion that there is no scientific basis for hearing normal at discharge and delayed or late onset noise-induced hearing loss being causally attributable to military noise exposure several years later.

The Board notes that the conclusion of the VA examiner is based on a thorough review of the Veteran's claims file, and clinical examination of the Veteran, and with consideration of the Veteran's reported history, and is consistent with the other medical evidence of record.  The March 2011 VA examination report indicated that the claims file was reviewed.  The examiner noted the Veteran's history of military noise exposure from helicopters and sheet metal riveting and the Veteran denied occupational noise exposure as a sheet metal worker.  It was also noted that there was a limited history of recreational noise exposure from hunting.  The Veteran also denied ear disease/surgery, ototoxic agents, familial hearing loss and head trauma.  

In contrast, in August 2012, the Veteran's private physician, Dr. James R. Regan stated that the Veteran has sensorineural hearing loss that is related to his noise exposure in Vietnam given that his civilian life has not placed him amidst undue noise exposures.  In an April 2014 letter, Dr. Regan reiterated that the Veteran suffers from sensorineural hearing loss, and as he had not had any additional noise exposure in civilian life, he would contend that 90 to 100 percent of his hearing loss stems from his military service.  Further, a private audiologist, Dr. Stephanie Adler provided an opinion in December 2013 that the Veteran's mild to severe high frequency hearing loss is likely due to noise exposure during his time in the service.

However, there is no evidence that Dr. Regan or Dr. Adler ever reviewed the Veteran's entire medical history, as embodied in the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).  Accordingly, the Board affords substantially greater probative weight to the March 2011 VA examiner's opinion.

To the extent that the Veteran contends that his bilateral hearing loss is related to his service, his statements are not competent evidence to establish medical etiology in this case.  In certain instances, lay testimony may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, while military noise exposure is not disputed in this case, the question of whether the Veteran's current hearing loss was caused by his in-service noise exposure or by some other causes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical etiological opinion.

Moreover, substantial probative weight is given to the opinion of the March 2011 VA examiner who specialized in the field of audiology.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  The most probative evidence of record shows that the Veteran's current bilateral hearing loss disability was not caused by his military service, and the Board may not accept unsupported lay speculation with regard to medical issues.

Additionally, the evidence of record does not support a finding that the Veteran's sensorineural hearing loss manifested to a compensable degree within one year following his military separation.  As such, hearing loss may not be presumed to have been incurred in service as a chronic disease.  38 C.F.R. §§ 3.307, 3.309.

The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.012; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


